[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 January 24, 2007
                                No. 06-13741                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                    D. C. Docket No. 03-02037-CV-T-17MAP

PAUL CONRAD PARSONS,


                                                               Plaintiff-Appellant,

                                      versus

CONTINENTAL AIRLINES, INC.,

                                                             Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (January 24, 2007)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

      Appellant Paul Conrad Parsons, proceeding pro se, appeals the grant of

summary judgment in favor of Continental Airlines (“Continental”), in his action
brought pursuant to 45 U.S.C. § 153(q), the Railway Labor Act (“RLA”). Parsons

asked the district court to set aside or vacate the System Board of Adjustment’s

(“the Board”)1 award in favor of Continental, upholding his termination. Parsons

was a pilot for Continental Airlines. He was terminated after an investigation into

his buddy pass2 use revealed abuses which resulted in a total of over $10,000 of

fraudulently obtained travel. After his termination, Parsons contacted Continental

and (1) stated that he had been suffering from alcoholism, and (2) reimbursed the

company for the losses that it had suffered as a result of the buddy pass violations.

Parsons then appealed his termination, eventually going in front of the Board. The

Board found that Continental’s termination of Parsons had been reasonable, and

his chemical dependency did not relieve him from having to accept responsibility

for his actions.

       On appeal, Parsons argues that the investigation of his buddy pass abuse was

a ruse because he was cognitively impaired during the investigation due to

“prescribed medication.” He asserts that the Board members appointed by

Continental were guilty of self-dealing. Parsons states specifically that Captain



       1
         The Board was created under the RLA, and performs the same function of settling labor
disputes for the airlines as the National Railroad Adjustment Board (“NRAB”) does for the
railroads. See 45 U.S.C. § 184.

      2
        Buddy passes are coupons for reduced-rate, space-available domestic air travel given to
employees, which may be given away.

                                              2
Abbot and Captain Turbough, who were members of the Board during the

arbitration ruling, initially terminated him, and because of this previous bias, they

controlled the arbitration process so that Parsons’s termination would not be

overturned.

      We review a district court's grant of summary judgment de novo, viewing

the evidence in favor of the non-moving party. Fisher v. State Mut. Ins. Co., 290
F.3d 1256, 1259-60 (11th Cir. 2002). “The provisions of the Railway Labor Act

dealing with the Adjustment Board are to be considered as ‘compulsory arbitration

in this limited field.’” Diamond v. Terminal Ry. Alabama State Docks, 421 F.2d
228, 232-33 (5th Cir. 1970). The review of the arbitration order of the Board is

exceedingly narrow, see Loveless v. Eastern Air Lines, Inc., 681 F.2d 1272, 1275

(11th Cir. 1982), and the Board’s order may be vacated or set aside only under the

three limited grounds set forth in § 153(q): “(1) [the f]ailure of the [Board] to

comply with the requirements of [the Act]; or (2) [the f]ailure of the order to

conform, or confine itself, to matters within the scope of the [Board's] jurisdiction;

or (3) [f]raud or corruption by a member of the [Board] making the order, Henry v.

Delta Air Lines, 759 F.2d 870, 872 (11th Cir. 1985).

      Under § 153, the arbitration board is composed of employer representatives

and labor union representatives. Id. A neutral party is designated if there is a need



                                           3
to break a deadlock. See id. (citing to 45 U.S.C. § 153(c)). In consequence, “a

plaintiff cannot challenge the Board's award on the grounds that one of the Board

Members was a company executive who had previous dealings with the plaintiff.”

Id.

      Because Parsons’s allegations, that: (1) Continental’s investigation leading

to his termination was flawed; and (2) the Board members appointed by

Continental had previous knowledge of, and involvement in, his termination, failed

to establish that the Board engaged in corruption or fraud during the arbitration

proceedings, we conclude that the district court could not set aside or vacate the

arbitration award under § 153(q). Accordingly, there was no error.

      Additionally, Parsons argues that Continental withheld documents, in

violation of a court order compelling their production, and therefore, concealed

facts that would have led to his exoneration of the buddy pass fraud allegations.

       Because the district court’s review is so narrow under § 153(q), we

conclude from the record that it did not abuse its discretion by refusing to compel

Continental to turn over the requested employment records in discovery.

Accordingly, we affirm the grant of summary judgment in favor of Continental.

      AFFIRMED.




                                          4